Case 3:16-CV-01353-WWE Document 137 Filed 04/12/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

STEVEN J. EDELSTEIN : CASE NG. 3:16-CV~()1353 (WWE)
Plaintiff,
V.

LUCAS BRAND EQUITY, LLC,
HYD USA, LLC, JAY LUCAS,
KAREN BALLOU AND LUCAS
BRAND EQUITY, LP :

Defendants. : APRIL 12, 2019

STIPULATION ()F DISMISSAL
Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the Plaintiff, Steven J. Edelstein, and the
Defendants, Lucas Brand Equity, LLC, HYD USA, LLC, J ay Luoas, Karen Bailou and Lucas
Brand Equity, LP, hereby Stipulate that the above-captioned action be dismissed With prejudice

and Without costs or fees to any party
THE PLAINTIFF

By: /s/Toa’d Stez`gman
Todd Steigman, Esq. (ot26875)
tstei;zrnan@mnpiustice.com
MADSEN, PRESTLEY &
PARENTEAU, LLC
402 Asylum Sti'eet
Hai“cford, CT 06103
Tel: 860.246.2466
Fax: 860.246.1794

THE DEFENDANTS

By: /s/ James C. Graham
James C. Graham, Esq. (ct06064)
j grahaln@npmlaw. corn
NEUBERT, PEPE & MONTEITH, P.C.
195 Chui'ch Street, 13th Floor
New Haven, CT 06510
Tel: 203.821.2000
Fax: 203.821.2009

Case 3:16-cV-01353-WWE Document 137 Filed 04/12/19 Page 2 of 2

CERTIFICATION
I hereby certify that on April 12, 2019, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing Will be sent
by e-rnail to all parties by operation of the Couit’s electronic filing system or by mail as
indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF Systern.

/s/ James C. Graham
Jarnes C. Grahani

 

 

